DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 11/3/2020 wherein the examiner acknowledges that claim 1 have been amended, no additional claims have been added and claim 9 have been canceled.  Consequently, claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Feisthemel (US Patent 9,483,958), and further in view of Derry et al. (US Patent 7,712,719, referred to hereinafter as Derry).
Claims 1 & 8:	Feisthemel disclose a reusable writing surface (abstract) comprising, a board having a front side and a rear side, wherein the front side is a 
Claim 2:	The combination of Feisthemel and Derry teach a frame, wherein the plurality of magnets are positioned on the frame (cols. 1-2: 61-15 Feisthemel).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Feisthemel and Derry as applied to claims above, and further in view of Vier et al. (US Patent 9,795,213, referred to hereinafter as Vier).
Claim 3:	The combination of Feisthemel and Derry teach a plurality of magnets positioned on the rear side, wherein the plurality of magnets is configured to magnetically attach to a surface.  However, the combination of Feisthemel and Derry, does not explicitly disclose four pairs of magnets.  In an analogues art, Vier teach of a 
Claims 4-5:	The combination of Feisthemel, Derry and Vier teach the first pair of magnets is directly opposite the second pair of magnets approximate to a first end of the board and the third pair of magnets is directly opposite the fourth pair of magnets approximate to a first side of the board (figure 1, elements 14).  
Claims 6-7:	The combination of Feisthemel, Derry and Vier teach for vertical orientation removable magnetic legs attached to the first and the second pair of magnets and for horizontal orientation, the plurality of removable magnetic legs attached to the third and the fourth pair of magnets (figure 1, elements 14).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Furthermore, the rejection above has been updated to reflect amendments to the independent claim 1.


Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649